

117 S2808 IS: Justice for the Living Victims of Lockerbie Act
U.S. Senate
2021-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2808IN THE SENATE OF THE UNITED STATESSeptember 22 (legislative day, September 21), 2021Ms. Collins (for herself and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide compensation for United States victims of Libyan state-sponsored terrorism, and for other purposes. 1.Short titleThis Act may be cited as the Justice for the Living Victims of Lockerbie Act.2.Defined termIn this Act, the term compensable living victim of Libyan state-sponsored terrorism means an individual who—(1)is a United States person;(2)was 45 years of age or older on December 3, 1991;(3)was employed by Pan American World Airways, Inc., on December 3, 1991;(4)was a named claimant in Abbott et al. v. Socialist People’s Libyan Arab Jamahiriya (case number 1:94–cv–02444–SS) in the United States District Court for the District of Columbia; and(5)was alive on August 14, 2008. 3.Living Victims of Lockerbie Claims Trust Fund(a)EstablishmentNot later than 30 days after the date of the enactment of this Act, the Secretary of the Treasury shall establish, in the Treasury of the United States, a trust fund, to be known as the Living Victims of Lockerbie Claims Trust Fund (in this section referred to as the Fund) for the payment of claims submitted by compensable living victims of Libyan state-sponsored terrorism under section 4.(b)Authorization of appropriationsOnce the Fund is established pursuant to subsection (a), there shall be appropriated to the Fund, out of any money in the Treasury of the United States not otherwise appropriated, $20,000,000 for fiscal year 2022, which shall be made available to provide compensation to compensable living victims of Libyan state-sponsored terrorism.4.Compensation for living victims of Libyan state-sponsored terrorism(a)Certification by the Foreign Claims Settlement CommissionThe Foreign Claims Settlement Commission shall—(1)not later than 30 days after the date of the enactment of this Act, publish in the Federal Register a notice of a process for filing claims on behalf of compensable living victims of Libyan state-sponsored terrorism, which shall include a deadline for the filing of claims of not later than the date that is 60 days after the date of publication of the notice; (2)not later than 60 days after the end of the period for filing claims described in paragraph (1)—(A)determine if each individual who submitted a claim under that paragraph is a compensable living victim of Libyan state-sponsored terrorism; and (B)approve the claim of each individual the Commission determines under subparagraph (A) to be a compensable living victim of Libyan state-sponsored terrorism; and(3)upon approving a claim under paragraph (2)(B), certify approval of the claim to the Secretary of the Treasury for purposes of authorization of payment under subsection (b).(b)Payments authorizedUpon receiving a certification from the Foreign Claims Settlement Commission under subsection (a)(3), the Secretary of the Treasury shall make payments from the Fund to compensable living victims of Libyan state-sponsored terrorism in accordance with subsection (c).(c)Compensation(1)In generalUpon a certification by the Foreign Claims Settlement Commission under subsection (a)(3) of the claim of a compensable living victim of Libyan state-sponsored terrorism, the claimant (or, in the case of a deceased claimant, the personal representative of the claimant’s estate) shall be entitled to an award in an amount equal to—(A)$20,000,000, divided by (B)the total number of claims certified under subsection (a)(3).(2)RepresentativeIf a putative claimant that otherwise qualifies for compensation under this section is deceased, a personal representative may bring a claim on behalf of the estate of the claimant.